   Case: 4:20-cv-00585-SEP Doc. #: 6 Filed: 08/27/20 Page: 1 of 4 PageID #: 43




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHRISTOPHER JAMES HENSON,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
          vs.                                      )          No. 4:20-CV-585 SEP
                                                   )
CENTENE MANAGEMENT                                 )
CORPORATION, et al.,                               )
                                                   )
                     Defendants.                   )

                                  MEMORANDUM AND ORDER

       This matter comes before the Court on the Motion of self-represented plaintiff

Christopher James Henson (“Plaintiff”) for Leave to Proceed in forma pauperis. Doc. [5].

Having reviewed the Motion and the financial information submitted in support, the Court will

grant the Motion. However, upon review of the Complaint in this matter, the Court finds that this

case should be dismissed for lack of proper venue.

                                          The Complaint

       Plaintiff, an inmate at the Arizona State Prison Complex in Florence, Arizona, brings this

42 U.S.C. § 1983 civil action against twenty-four defendants (“Defendants”), including Centene

Management Corporation and Centurion of Arizona. His Complaint contains two counts: (1)

Fraudulent Concealment, Fraud, and Deceit; and (2) Conspiracy. Id. ¶¶ 51-60. All the named

Defendants are related to, or involved in, a pending case filed by Plaintiff in the District of

Arizona. See Henson v. Corizon Health LLC, No. 2:19-CV-4396-MTL-DMF (D. Ariz. June 6,

2019) (hereinafter “Corizon Health”). As explained by that Court, Plaintiff’s claims in the

Arizona suit “relate to medical care” and “a legal book [Plaintiff’s] father sent him [that] had

been withheld from him.” Doc. 139, Corizon Health. Plaintiff alleges that the healthcare
   Case: 4:20-cv-00585-SEP Doc. #: 6 Filed: 08/27/20 Page: 2 of 4 PageID #: 44




providers for Arizona Department of Corrections inmates have failed “to properly address [his]

serious medical needs,” which include Hepatitis-C and nodules/cysts in his scrotum. Doc. 1,

Corizon Health.

           Plaintiff’s § 1983 Complaint in this matter asserts that attorneys representing the

Defendants in his Arizona suit have “engaged in systematic fraud directed at the integrity of the

judicial process.” Doc. [1] ¶ 12. Specifically, Plaintiff alleges that the attorneys and their law

firms have “manufactured favorable evidence,” assembled documents containing “false and

misleading information,” and “concealed” documents “to frustrate prisoner litigation” similar to

what “the Cahill law firm did in Williams v. Basf Catalyst LLC,” 765 F.3d 306 (3d Cir. 2014).

Id. ¶ 6.

                                                Discussion

           By statute, a civil action of this type may be brought in:

           (1) a judicial district in which any defendant resides, if all defendants are residents of the
               State in which the district is located;

           (2) a judicial district in which a substantial part of the events or omissions giving rise to
               the claim occurred, or a substantial part of property that is subject of the action is
               situated; or

           (3) if there is no district in which an action may otherwise be brought as provided in this
               section, any judicial district in which any defendant is subject to the court’s personal
               jurisdiction with respect to such action.

28 U.S.C. § 1391(b). If venue is improper, the Court must either dismiss the action or, if it is in

the interest of justice, transfer the action to the proper district. 28 U.S.C. § 1406(a).

           Plaintiff alleges that venue is proper in this district “because events have been directed

from this District in a substantial part.” Doc. [1] ¶ 49. But the only specific mention of this

district in Plaintiff’s Complaint is his statement that defendant “Centurion of Arizona is a

                                                     -2-
   Case: 4:20-cv-00585-SEP Doc. #: 6 Filed: 08/27/20 Page: 3 of 4 PageID #: 45




healthcare provider with its parent company, Centene Management Corp., with its global

headquarters in this district.” Id. ¶ 3.

        Even assuming one of the twenty-four Defendants is located in this district, venue is still

not proper here. Plaintiff does not allege that all Defendants are residents of this state, and based

on the assertions in the Complaint, the Court has no reason to believe they are. See 28 U.S.C.

§ 1391(b)(1). Also, Plaintiff’s claims arise entirely from events that occurred during his

incarceration in the state of Arizona, and Plaintiff already has a pending case in that district. See

Corizon Health, supra. Based on the allegations in the Complaint, it appears most of the

Defendants and presumably all the witnesses are located in the District of Arizona. See 28 U.S.C.

§ 1391(b)(2). In short, none of the requirements of § 1391 is satisfied in this case. Therefore,

venue in the Eastern District of Missouri is not proper.

        As noted above, if venue is improper, the Court may either dismiss the action or, if it is in

the interest of justice, transfer the case to the district in which it could have been brought. See 28

U.S.C. § 1406(a). Here, it is not in the interest of justice to transfer this case to the District of

Arizona because there is already a related matter pending there. According to the docket sheet

for the Arizona suit, discovery recently closed and the dispositive motion deadline is fast

approaching. If Plaintiff believes that Defendants have violated the rules of discovery in that

matter, he should raise the issue before that Court. Therefore, the Court will dismiss this action.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Doc. [5]) is GRANTED.




                                                   -3-
   Case: 4:20-cv-00585-SEP Doc. #: 6 Filed: 08/27/20 Page: 4 of 4 PageID #: 46




       IT IS FURTHER ORDERED that this action is DISMISSED for lack of proper venue.

See 28 U.S.C. § 1406(a). A separate Order of Dismissal will be entered herewith.

       IT IS FINALLY ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   27th      day of August, 2020.




                                                SARAH E. PITLYK
                                                UNITED STATES DISTRICT JUDGE




                                              -4-
